DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 8-9, 12-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lisy et al (US 9579060). 
Regarding claim 1, Lisy discloses a communications interface (column 4 lines 45-47, the earbud further comprises an electronic radio component capable of wireless two-way communication with at least one other device) for receiving at least one of electrocardiogram data (column 6 lines 31-40, measuring with the dry electrodes electrophysiological signals; amplifying and filtering the electrophysiological signals to produce ECG signals; and transmitting or storing the ECG signals for collection. Preferably, the ECG signals are further processed to determine heart rate. Further 

Concerning claim 5, Lisy discloses the at least one classification module
includes a motion artifact classifier that is configured to detect a motion artifact in at least one of electrocardiogram data and electromyogram data due to movement of at least one electrode operably connected to the patient (column 1 lines 53-64, is a further object of the present invention to allow for such easy signal acquisition of any and all biopotential physiological signals, including, but not limited to electrocardiogram (ECG), 
With respect to claim 6, Lisy discloses the output from the at least one classification module includes one or more of a binary value, a weighted value, and a vote, and is used by the inference engine to determine whether the patient has performed a qualified movement within the predetermined time period (column 41 lines 52-58, Other advanced recommendations may include, without limitation, notifications of when it is time to begin or cease an activity, when it is time to rest or go to sleep, when it is time to wake up, when bodily fatigue is imminent, when activity or relaxation should be engaged in to prevent or forestall a hazard condition such as a pressure ulcer, joint irritation, or the like, and similar).
Concerning claim 8, Lisy discloses receiving, via a communication interface, at least one of electrocardiogram data regarding a patient and electromyography data regarding the patient from at least one physiological monitoring device (column 6 lines 31-40, measuring with the dry electrodes electrophysiological signals; amplifying and filtering the electrophysiological signals to produce ECG signals; and transmitting or storing the ECG signals for collection. Preferably, the ECG signals are further processed to determine heart rate. Further preferably the ECG signals are further processed to determine heart rate variability. Further preferably, at least one other 
With respect to claim 9, Lisy discloses the at least one classification module includes an automatic nervous system activity classifier that is configured to detect a change in patient heart rate from the electrocardiogram data (column 3 lines 49-52, column 5 lines 18-33, The sensors of the present invention are fit and able to acquire heart rate signals and heart rate variability. The sensors can be tethered by physical 
With respect to claim 12, Lisy discloses the at least one classification module includes a motion artifact classifier that is configured to detect a motion artifact in at least one of electrocardiogram data and electromyogram data due to movement of at least one electrode operably connected to the patient (column 1 lines 53-64, is a further object of the present invention to allow for such easy signal acquisition of any and all biopotential physiological signals, including, but not limited to electrocardiogram (ECG), electromyogram (EMG), electrooculogram (EOG), electroencephalogram (EEG), partial pressure of oxygen and or carbon dioxide, blood oxygenation, blood pressure, body conductance, body resistance, galvanic skin response, body potential sensors, temperature (both body and ambient), and the like, as well as environmental signals 
Regarding claim 13, Lisy discloses the output from the at least one classification module includes one or more of a binary value, a weighted value, and a vote, and is used by the inference engine to determine whether the patient has performed a qualified movement within the predetermined time period (column 41 lines 52-58, Other advanced recommendations may include, without limitation, notifications of when it is time to begin or cease an activity, when it is time to rest or go to sleep, when it is time to wake up, when bodily fatigue is imminent, when activity or relaxation should be engaged in to prevent or forestall a hazard condition such as a pressure ulcer, joint irritation, or the like, and similar).
With respect to claim 15, Lisy discloses instructions for performing a method for preventing a pressure ulcer, the medium comprising: computer-executable instructions for receiving, via a communication interface, at least one of electrocardiogram data regarding a patient and electromyography data regarding the patient from at least one physiological monitoring device (column 6 lines 31-40, measuring with the dry electrodes electrophysiological signals; amplifying and filtering the electrophysiological signals to produce ECG signals; and transmitting or storing the ECG signals for collection. Preferably, the ECG signals are further processed to determine heart rate. Further preferably the ECG signals are further processed to determine heart rate variability. Further preferably, at least one other metric is derived based at least in part on the ECG signals and at least in part on one other measured physiological or environmental parameter); computer-executable instructions for executing, via a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisy et al (US 9579060) in view of Mack et al. (US 20050124864).
Regarding claims 7 and 14, Lisy discloses the invention substantially as claimed however does not show the processor is further configured to at least one of activate a pressure relief mattress, activate a bed pad system, and issue an alert to at least one clinical team member upon the inference engine determining the patient has not performed a qualified movement within the predetermined time period. Mack discloses the processor is further configured to at least one of activate a pressure relief mattress, activate a bed pad system, and issue an alert to at least one clinical team member upon the inference engine determining the patient has not performed a qualified movement within the predetermined time period (section 0007, 0013, These sensors are embedded in a mattress and can detect position, temperature, sound, vibration and movement, with other sensors optional for additional information. They determined that a sheet of piezoelectric film was best for implementation of their design. However, they were only able to obtain results similar to a static charge sensitive bed in that they were able to obtain good measures of breathing waveforms, but unable to obtain reliable heart rate measures, thus deeming the technology insufficient for medical application, at least one sensor may be formed from a matrix of momentary binary pressure-sensitive 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792